Citation Nr: 1733585	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-23 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial higher rating for migraine headaches, evaluated as 10 percent disabling prior to February 7, 2011, and 30 percent disabling thereafter.

3.  Entitlement to service connection for right knee disorder. 

4.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, VA.  Jurisdiction is now with the RO in Providence, Rhode Island.  

The RO characterized the issues pertaining to the Veteran's migraines as entitlement to a rating in excess of 30 percent for headaches and entitlement to an effective date prior to February 7, 2011 for the evaluation of 30 percent for headaches.  In a February 2010 rating decision, the RO effectuated a Board decision and awarded service connection for migraine headaches, evaluated as 10 percent disabling.  However, additional new and material evidence was received within one year of this decision.  In this regard, an August 2010 VA clinical record indicated that the Veteran reported that her migraines were more frequent.  As this evidence addressed the severity of the Veteran's migraines and is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period, the prior February 2010 rating decision did not become final with respect to the rating assigned.  See 38 C.F.R. § 3.156(b).  As such, the claim for a higher rating has been ongoing since the award of service connection and the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Moreover, although the RO has granted a higher rating during the pendency of the appeal of 30 percent for the Veteran's migraine headaches, inasmuch as higher ratings for this disability are available, both before and after February 7, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has characterized the issue pertaining to sleep disorder as seeking entitlement to service connection forobstructive sleep apnea.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board had recharacterized the issue to encompass all possible sleep disorders.  

The issue of entitlement to service connection for a left knee disorder was also on appeal.  However, in a January 2017 rating decision, the RO granted service connection for patellofemoral syndrome of the left knee; representing a full grant of the benefit sought on appeal.     

The issue of whether the combined rating assigned in the August 2011 rating decision was proper was also on appeal.  In December 2016, the RO issued a statement of the case; however, the Veteran did not submit a substantive appeal perfecting the appeal of this issue.  As such, this matter is not currently before the Board. 

In June 2017, the Veteran testified at a Board hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

At the Board hearing, the Veteran appeared to be asserting that her left knee disability is more severe than reflected in the current rating assigned.  The Board advises the Veteran that, in order to enter a notice of disagreement to the January 2017 left knee initial rating of 10 percent, she will need to file a notice of disagreement with the RO.  Her Board hearing testimony does not constitute a notice of disagreement because a notice of disagreement has to be filed with the RO.  Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996) (holding that hearing testimony before the Board cannot constitute a valid notice of disagreement because it was not at the RO); see also 38 C.F.R. §§ 20.201, 20.300 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The current appeal includes the issue of entitlement to an increased rating for PTSD.  The Board recognizes that the Veteran was afforded a VA examination to address the severity of her PTSD in January 2017.  The examination report did not state that the Veteran had panic attacks.  However, the Veteran testified that she did have panic attacks any time she went outside to do something.  Given that it appears that the examination did not address all of the Veteran's PTSD symptoms, the Board finds that another VA examination is necessary to evaluate the severity of her PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

With respect to the issue pertaining to a higher initial rating for headaches, in light of the finding that the appeal has been ongoing since the date of award of service connection, September 21, 2004, the AOJ has not considered whether an initial rating in excess of 10 percent is warranted for the period from September 21, 2004 to February 7, 2011.  As such, this issue must be returned in order to afford the Veteran her full procedural rights.  

Further, the Veteran is seeking service connection for a right knee disorder.  The Veteran was afforded a VA examination in December 2016.  The examiner opined that Veteran's military service medical records do not support that the Veteran's currently diagnosed right knee patellofemoral pain syndrome is at least as likely as not (50 percent or greater probability) incurred in or caused by the soft tissue mass excision during service.  Military separation examination conducted in March 2004 shows no complaint or diagnosis of a right knee condition.  Therefore, it is more likely than not, with greater than 50% probability, that the Veteran's right knee patellofemoral pain syndrome did not occur or was not caused by a soft tissue mass during service.  However, in her statements of record and at the Board hearing, the Veteran did not assert that her right knee disorder was due to the soft tissue mass excision in service, but, rather she reported that she injured her knee while running in service and that she had continuous problems while on active duty that have continued to the present.  In support of her contentions, she submitted internet publications concerning knee disorders and risk of lower limb injuries in military populations.  She has also asserted that she suffers from the same level of disability in her right knee as her service-connected left knee.  

In light of the above, the VA opinion is inadequate as the examiner appeared to consider incorrect facts and, in light of such, failed to provide sufficient rationale for the opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above, the Board finds that an additional examination is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

Moreover, the Veteran also asserts that she has a sleep disorder secondary to her PTSD.  She reports that she experiences sleep disturbances, restlessness, daytime exhaustion and snoring.  The Veteran has not been afforded a VA examination with respect to this issue.  The Board finds that an examination is necessary to determine whether the Veteran has a sleep disorder that is secondary to her PTSD.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995)

Importantly, the AOJ last adjudicated the issues on appeal in a March 2012 statement of the case.  Nevertheless, additional evidence, including VA treatment records and VA examination reports, has been associated with the record that has not been considered by the AOJ.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, as in the instant case, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  As such, in order to afford the Veteran her full procedural rights, on remand, the AOJ must consider and address all of the evidence of record, including previously obtained VA and treatment records and the VA examination reports in an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31.

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from February 2017.   However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from May 2016 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional VA treatment records dated from February 2017 to the present.   

2.  After obtaining all outstanding VA treatment records, schedule the Veteran for a VA examination to determine the current nature and severity of her PTSD.  The examiner must clearly delineate all current symptoms, to specifically include the nature and severity of any panic attacks.  The examiner must also address Veteran's social and occupational impairment attributed to the Veteran's PTSD.

3.  After obtaining all outstanding VA treatment records, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of her right knee disorder.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.  

After examining the Veteran and taking a thorough medical history, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that any current right knee disorder is related to the Veteran's military service. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In offering this opinion, the examiner must consider the full record, to include any available service treatment records and post-service treatment records, internet publications, and the Veteran's lay statements and hearing testimony regarding the incurrence of her right knee disorder in service and continuity of symptomatology since service as well as the assertion that she suffers from the same level of disability in her right knee as her service-connected left knee.  

4.  After obtaining all outstanding VA treatment records,  schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any diagnosed sleep disorder.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.  The examiner should clearly delineate all separate and distinct sleep disorders.  The examiner should offer an opinion as to the following for each diagnosed disability:  

   a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed sleep disorder is proximately due to, or caused by, the Veteran's service-connected PTSD. 
   
   b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed sleep disorder has been aggravated by the Veteran's service-connected PTSD.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation. 
   
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In offering this opinion, the examiner must consider the full record, to include any available service treatment records and post-service treatment records, and the Veteran's lay statements and hearing testimony

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, based on the entirety of the evidence, to include all evidence received since the issuance of the March 2012 statement of the case, the Veteran's claims should be readjudicated, to specifically include consideration of whether an initial higher rating is warranted for migraine headaches from September 21, 2004 to February 7, 2011.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



